i          i        i                                                                      i       i       i




                                  MEMORANDUM OPINION

                                          No. 04-09-00653-CV

                                     IN RE David Richard LUTZ

                                           Original Proceeding1

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 4, 2009

PETITION FOR WRIT OF CORAM NOBIS DENIED

           On October 14, 2009, relator filed an “Original Petition for Writ of Error Coram Nobis.”

This court has determined that relator is not entitled to the relief sought because the common law

writ of coram nobis is not recognized in Texas. See Ex parte Massey, 249 S.W.2d 599, 601 (Tex.

Crim. App. 1952). Accordingly, the petition is DENIED. See TEX . R. APP . P. 52.8(a).

           Additionally, relator filed a “Motion for Leave to File Writ of Error Coram Nobis.” No leave

is required to file an original petition in this court. TEX . R. APP . P. 52. Therefore, relator’s motion

for leave to file is DENIED as moot.

                                                           PER CURIAM



         … This proceeding arises out of Cause No. 07-11-18730-CV, in the 38th Judicial District Court, Medina
           1

County, Texas, the Honorable Camile DuBose presiding.